Name: Commission Regulation (EC) NoÃ 1574/2005 of 28 September 2005 amending Council Regulation (EC) NoÃ 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Regulation
 Subject Matter: sources and branches of the law;  coal and mining industries;  international trade;  trade policy;  technology and technical regulations
 Date Published: nan

 29.9.2005 EN Official Journal of the European Union L 253/11 COMMISSION REGULATION (EC) No 1574/2005 of 28 September 2005 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds (1), and in particular Article 20 thereof, Whereas: (1) Article 20 of Regulation (EC) No 2368/2002 provides for the amending of the list of participants in the Kimberley Process certification scheme in Annex II. (2) The Chair of the Kimberley Process certification scheme, through his Chairs Notice of 19 September 2005, has decided to add Lebanon to the list of Participants as of 20 September 2005. Annex II should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 2368/2002 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall be applicable from 20 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 2005. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 358, 31.12.2002, p. 28. Regulation as last amended by Commission Regulation (EC) No 1285/2005 (OJ L 203, 4.8.2005, p. 12). ANNEX ANNEX II List of participants in the Kimberley Process certification scheme and their duly appointed competent authorities as referred to in Articles 2, 3, 8, 9, 12, 17, 18, 19 and 20. ANGOLA Ministry of Geology and Mines Rua Hochi Min Luanda Angola ARMENIA Department of Gemstones and Jewellery Ministry of Trade and Economic Development Yerevan Armenia AUSTRALIA Community Protection Section Australian Customs Section Customs House, 5 Constitution Avenue Canberra ACT 2601 Australia Minerals Development Section Department of Industry, Tourism and Resources GPO Box 9839 Canberra ACT 2601 Australia BELARUS Department of Finance Sovetskaja Str., 7 220010 Minsk Republic of Belarus BOTSWANA Ministry of Minerals, Energy & Water Resources PI Bag 0018 Gaborone Botswana BRAZIL Ministry of Mines and Energy Esplanada dos MinistÃ ©rios  Bloco U   3o andar 70065  900 Brasilia  DF Brazil BULGARIA Ministry of Economy Multilateral Trade and Economic Policy and Regional Cooperation Directorate 12, Al. Batenberg str. 1000 Sofia Bulgaria CANADA International: Department of Foreign Affairs and International Trade Peace Building and Human Security Division Lester B Pearson Tower B  Room: B4-120 125 Sussex Drive Ottawa, Ontario K1A 0G2 Canada For specimen of the Canadian KP Certificate: Stewardship Division International and Domestic Market Policy Division Mineral and Metal Policy Branch Minerals and Metals Sector Natural Resources Canada 580 Booth Street, 10th Floor, Room: 10A6 Ottawa, Ontario Canada K1A 0E4 General Enquiries: Kimberley Process Office Minerals and Metals Sector (MMS) Natural Resources Canada (NRCan) 10th Floor, Area A-7 580 Booth Street Ottawa, Ontario Canada K1A 0E4 CENTRAL AFRICAN REPUBLIC Independent Diamond Valuators (IDV) Immeuble SOCIM, 2Ã ¨me Ã ©tage BP 1613 Bangui Central African Republic CHINA, Peoples Republic of Department of Inspection and Quarantine Clearance General Administration of Quality Supervision, Inspection and Quarantine (AQSIQ) 9 Madiandonglu Haidian District, Beijing Peoples Republic of China HONG KONG, Special Administrative Region of the Peoples Republic of China Department of Trade and Industry Hong Kong Special Administrative Region People's Republic of China Room 703, Trade and Industry Tower 700 Nathan Road Kowloon Hong Kong China CONGO, Democratic Republic of Centre dÃ valuation, dExpertise et de Certification (CEEC) 17th floor, BCDC Tower 30th June Avenue Kinshasa Democratic Republic of Congo COTE DIVOIRE Ministry of Mines and Energy BP V 91 Abidjan Cote dIvoire CROATIA Ministry of Economy Zagreb Republic of Croatia EUROPEAN COMMUNITY European Commission DG External Relations/A/2 B-1049 Brussels Belgium GHANA Precious Minerals Marketing Company (Ltd.) Diamond House, Kinbu Road, P.O. Box M. 108 Accra Ghana GUINEA Ministry of Mines and Geology BP 2696 Conakry Guinea GUYANA Geology and Mines Commission P.O. Box 1028 Upper Brickdam Stabroek Georgetown Guyana INDIA The Gem & Jewellery Export Promotion Council Diamond Plaza, 5th Floor 391-A, Fr D.B. Marg Mumbai 400 004 India INDONESIA Directorate-General of Foreign Trade Ministry of Trade JI M.I. Ridwan Rais No. 5 Blok I Iantai 4 Jakarta Pusat Kotak Pos. 10110 Jakarta Indonesia ISRAEL Ministry of Industry and Trade P.O. Box 3007 52130 Ramat Gan Israel JAPAN United Nations Policy Division Foreign Policy Bureau Ministry of Foreign Affairs 2-11-1, Shibakoen Minato-ku 105-8519 Tokyo Japan Mineral and Natural Resources Division Agency for Natural Resources and Energy Ministry of Economy, Trade and Industry 1-3-1 Kasumigaseki, Chiyoda-ku 100-8901 Tokyo Japan KOREA, Republic of UN Division Ministry of Foreign Affairs and Trade Government Complex Building 77 Sejong-ro, Jongro-gu Seoul Korea Trade Policy Division Ministry of Commerce, Industry and Enterprise 1 Joongang-dong, Kwacheon-City Kyunggi-do Korea LAOS, Peoples Democratic Republic Department of Foreign Trade, Ministry of Commerce Vientiane Laos LEBANON Special Committee Director General Ministry of Economy and Trade Beirut Lebanon LESOTHO Commission of Mines and Geology P.O. Box 750 Maseru 100 Lesotho MALAYSIA Ministry of International Trade and Industry Blok 10 Komplek Kerajaan Jalan Duta 50622 Kuala Lumpur Malaysia MAURITIUS Ministry of Commerce and Co-operatives Import Division 2nd Floor, Anglo-Mauritius House Intendance Street Port Louis Mauritius NAMIBIA Diamond Commission Ministry of Mines and Energy Private Bag 13297 Windhoek Namibia NORWAY Section for Public International Law Department for Legal Affairs Royal Ministry of Foreign Affairs P.O. Box 8114 0032 Oslo Norway ROMANIA National Authority for Consumer Protection Strada Georges Clemenceau Nr. 5, sectorul 1 Bucharest Romania RUSSIAN FEDERATION Gokhran of Russia 14, 1812 Goda St. 121170 Moscow Russia SIERRA LEONE Ministry of Mineral Resources Youyi Building Brookfields Freetown Sierra Leone SINGAPORE Ministry of Trade and Industry 100 High Street #0901, The Treasury, Singapore 179434 SOUTH AFRICA South African Diamond Board 240 Commissioner Street Johannesburg South Africa SRI LANKA Trade Information Service Sri Lanka Export Development Board 42 Nawam Mawatha Colombo 2 Sri Lanka SWITZERLAND State Secretariat for Economic Affairs Export Control Policy and Sanctions Effingerstrasse 1 3003 Berne Switzerland TAIWAN, PENGHU, KINMEN AND MATSU, Separate Customs Territory Export/Import Administration Division Bureau of Foreign Trade Ministry of Economic Affairs Taiwan TANZANIA Commission for Minerals Ministry of Energy and Minerals PO Box 2000 Dar es Salaam Tanzania THAILAND Ministry of Commerce Department of Foreign Trade 44/100 Thanon Sanam Bin Nam-Nonthaburi Muang District Nonthaburi 11000 Thailand TOGO Directorate General  Mines and Geology B.P. 356 216, Avenue Sarakawa LomÃ © Togo UKRAINE Ministry of Finance State Gemological Center Degtyarivska St. 38-44 Kiev 04119 Ukraine International Department Diamond Factory Kristall  600 Letiya Street 21 21100 Vinnitsa Ukraine UNITED ARAB EMIRATES Dubai Metals and Commodities Centre PO Box 63 Dubai United Arab Emirates UNITED STATES OF AMERICA U.S. Department of State 2201 C St., N.W. Washington D.C. United States of America VENEZUELA Ministry of Energy and Mines Apartado Postal No. 61536 Chacao Caracas 1006 Av. Libertadores, Edif. PDVSA, Pent House B La Campina  Caracas Venezuela VIETNAM Export-Import Management Department Ministry of Trade of Vietnam 31 Trang Tien Hanoi 10.000 Vietnam ZIMBABWE Principal Minerals Development Office Ministry of Mines and Mining Development Private Bag 7709, Causeway Harare Zimbabwe.